Citation Nr: 0944242	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-38 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to service-connected low 
back and cervical spine disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

The preponderance of the evidence demonstrates that the 
Veteran's current right knee disability was not caused by any 
incident of service and was not caused by or permanently 
worsened by his service-connected low back and cervical spine 
disabilities.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of the service-connected 
low back and cervical spine disabilities.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with complete notice in June 
2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a December 2007 supplemental statement of 
the case, following the provision of notice.  Thus the timing 
defect has been properly cured.  Mayfield, supra.  Moreover, 
the appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
Some medical histories note that the Veteran underwent three 
knee surgeries.  The Veteran has undergone multiple spinal 
surgeries, but he has not identified any reports related to 
such.  In addition, the Veteran stated in March 2009 that he 
did not have any additional information or evidence to 
submit.  

Based on the above, VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for arthritis may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  In such case, a veteran will be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice- 
connected condition by a service- connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006. See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310). The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation. Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006. 
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

The Veteran is service-connected for low back and cervical 
spine disabilities.  He contends that parachute jumps and 
excessive running in service, as well as his low back and 
cervical spine disabilities, have caused his right knee 
disability.

The Veteran's service treatment record dated in February 1963 
notes that he injured his right leg in a parachute jump.  
Physical examination noted tenderness in the right ankle and 
right buttock.  Contusion was diagnosed.  No subsequent in-
service treatment is shown and the separation examination in 
July 1964 was negative for any complaints, findings, or 
treatment for a right knee disability.  On the history 
section of his separation examination report, he checked 
"no" to the question regarding whether he ever had or 
currently had "trick" or locked knee. 

Following discharge, a VA examination was conducted in April 
1966.  The Veteran complained of right knee popping and pain 
due to inservice parachute jumps.  An orthopedic and 
neurological examination of the right knee was normal and no 
right knee diagnosis was rendered.  

The Veteran sought a private neurosurgical examination in 
January 1993, subsequent to a November 1991 motor vehicle 
accident.  He complained of pain and sensory problems down 
the right leg.  No right knee diagnosis was rendered.  

In April 2005 and March 2006 statements, the Veteran's wife 
and fellow serviceman indicated that the Veteran suffered a 
neck and back injury in service.  

A VA examination was conducted in September 2005.  Moderate 
osteoarthritis of the right knee was diagnosed by X-ray.  The 
examiner reviewed the Veteran's claims file and opined that 
it was less likely as not that the Veteran's current right 
knee disability was caused by activities during service.  The 
examiner noted the in-service fall.  However, he also noted 
that the Veteran did not recall any specific in-service 
incident but that he believed that excessive in-service 
running caused the right knee disability.  

Another VA examination was conducted in June 2008.  The 
examiner reviewed the Veteran's claims file and opined that 
it was not likely that the Veteran's current right knee 
disability was caused or aggravated by his low back and 
cervical spine disabilities.

The Veteran genuinely believes that his right knee disability 
was either incurred in service or caused by his service-
connected low back and cervical spine disabilities.  
However, to the extent that he asserts direct service 
connection, it is noted that 
post-service right knee complaints or treatment are not shown 
until 1993, almost 30 years following discharge.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to 
comment on his symptoms.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in this case, his implied contentions of continuous 
symptomatology are not deemed credible.  Indeed, he denied 
right knee complaints upon separation and a VA examination in 
1966, two years following discharge, was normal.  Moreover, 
he failed to raise a claim until 2002, decades after service.  
If he had been experiencing right knee symptoms since active 
service, it is reasonable to expect that a claim would have 
been filed much earlier in time.  Thus, continuity of 
symptomatology has not been established, either by the 
medical evidence or by the Veteran's own statements.  

Moreover, as noted, the competent medical evidence fails to 
find that the current right knee disorder is attributable to 
active service.  Indeed, the examiner who conducted the 
September 2005 VA examination specifically noted that the 
Veteran's right knee disability was not the result of 
service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(where there is assertion of continuity of symptomatology 
since service, medical evidence is still required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001).  The 
Board finds that this opinion by a competent health provider 
to be more probative than the lay assertions of the Veteran 
regarding continuity of symptomatology.

Regarding the Veteran's secondary claim, the absence of 
continued symptomatology is not a factor.  However, the 
claims file contains a competent opinion from a medical 
professional which rejects that the Veteran's current right 
knee disorder was caused or aggravated by his service-
connected back and neck disabilities.  Such opinion was 
offered following a review of the claims file, adding to its 
probative value.  Moreover, no other competent evidence of 
record refutes such opinion.  

The Veteran sincerely believes his right knee disorder is due 
to active service or to a service-connected disability.  
However, as a layperson, lacking in medical training and 
expertise, he cannot provide a competent opinion on a matter 
as complex as the etiology of his current right knee 
disability and his views are of no probative value.  
Furthermore, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinions provided by the medical professional who reviewed 
the Veteran's claims file and provided the reasons for his 
opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (competent testimony "can be rejected only if 
found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


